500 U.S. 172 (1991)
FORD MOTOR CREDIT CO., INC.
v.
DEPARTMENT OF REVENUE, STATE OF FLORIDA
No. 88-1847.
Supreme Court of the United States.
Argued November 6, 1990.
Decided May 20, 1991.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF FLORIDA, FIRST DISTRICT
Mark L. Evans argued the cause for appellant. With him on the briefs were James E. Tribble, John M. Neberle, and Alan I. Horowitz.
H. Bartow Farr III argued the cause for appellee. With him on the brief were Robert A. Butterworth, Attorney General of Florida, Joseph C. Mellichamp III, Senior Assistant Attorney General, Jeffrey M. Dikman, Assistant Attorney General, and Richard G. Taranto.[*]
PER CURIAM.
The judgment of the District Court of Appeal of Florida, First District, is affirmed by an equally divided Court.
JUSTICE O'CONNOR took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the Committee on State Taxation of the Council of State Chambers of Commerce et al. by Amy Eisenstadt, Paul H. Frankel, and Frank M. Salinger; and for Caterpillar Inc. et al. by Kenneth R. Hart.